DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/29/21 has been considered. A copy of form PTO-1449 is attached.

REASONS FOR ALLOWANCE
Claims 1-10 are allowed.
The closest reference found is Keller et al (US 2019/0219811). Figure 8 of Keller et al discloses an optical microscope (110) comprising: a light source (822, 824), an optical unit (i.e., illuminating object 842, 844), specimen (11), camera (846, 848) and one of the actuators (51(12), 52(12), 53(12), 54(12), 51(14), 52(14), 53(14), 54(14)). The microscope system is used for finding an optimized illumination geometry in which the optical transfer function of the optical unit comprising steps of: based on a reference measurement (i.e., reference region of the sample) (par. [0021], [0131] and figure 4A), based on an optical transfer function for an optical unit (par. [0035, [0036], 0353]); performing an optimization for finding an optimized illumination geometry (figure 20A-C, [0086], [0140]), and actuating at least one illumination module for illuminating the sample object with the optimized illumination geometry using the optical unit ([(0130], [0133], [(0145)). However, Keller et al fails to teach steps of “based on a reference measurement, determining an object transfer function for a sample object; and  based 
4. The following is an examiner's statement of reasons for allowance:
There was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claim 1.
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render limitations “based on a reference measurement, determining an object transfer function for a sample object; and  based on the object transfer function and further based on an optical transfer function for an optical unit, performing an optimization for finding an optimized illumination geometry”, in combination with the rest of the limitations of claim 1.
	Claims 2-10 depend on claim 1; therefore, they are allowed with respect to claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426. The examiner can normally be reached Monday-Friday: 8:00am-4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HP								/HOA Q PHAM/                                                                                      Primary Examiner, Art Unit 2886                                                                                                                  March 15, 2022